UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2435



WILLIAM F. WRIGHT,

                                            Petitioner - Appellant,

         versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

                                             Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 95-1774)


Submitted:   January 11, 1996            Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.

William F. Wright, Appellant Pro Se.     Gary R. Allen, Richard
Farber, Sally J. Schornstheimer, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the tax court's order dismissing his

petition and imposing a penalty under 26 U.S.C. § 6673 (1988) based

on the frivolous nature of the allegations raised in his petition.

We have reviewed the record and the tax court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
tax court. Wright v. Commissioner, Tax Ct. No. 95-1774 (U.S. Tax
Ct. May 22, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2